      Case 1:18-cv-00758-RB-LF Document 19-1 Filed 02/11/19 Page 1 of 32




                             IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO

EQUAL EMPLOYMENT OPPORTUNITY COMMISSION,

       Plaintiff,

v.                                                          Case No: 1:18-cv-00758-RB-LF

OJOS LOCOS SPORT CANTINA, LLC
OJOS LOCOS SPORTS CANTINA DOS, LLC,
OJOS LOCOS SPORTS CANTINA TRES, LLC,
OJOS LOCOS SPORTS CANTINA CUATRO,
LLC, AND REACH RESTAURANT GROUP,
LLC,

       Defendants.


                                     CONSENT DECREE



                                        I.   RECITALS

       1.      This matter was instituted by Plaintiff, Equal Employment Opportunity

Commission (“EEOC”), an agency of the United States, alleging that defendants, Ojos Locos

Sports Cantina, LLC, Ojos Locos Sports Cantina Dos, LLC, Ojos Locos Sports Cantina Tres, LLC,

Ojos Locos Sports Cantina Cuatro, LLC, and Reach Restaurant Group, LLC (collectively

“Defendants”), engaged in unlawful sexual harassment and retaliation against Shyanne Hyde

(“Hyde or Charging Party”) and similarly situated females (collectively the “Aggrieved

Individuals”) in violation of Title VII of the Civil Rights Act of 1964 (“Title VII”), as amended,

42 U.S.C. § 2000e, et seq.




                                                1
       Case 1:18-cv-00758-RB-LF Document 19-1 Filed 02/11/19 Page 2 of 32




       2.       Defendants deny they engaged in any unlawful sexual harassment or retaliation, or

any other unlawful conduct alleged in the EEOC Complaint, dated August 8, 2018 (the

“Complaint”).

       3.       The entry of this Consent Decree (“Decree”) does not constitute a finding of any

violation of the law, but instead represents a mutual agreement entered to advance the best interests

of the Parties and the Aggrieved Individuals and to facilitate the goals of Title VII.

       4.       The parties to this Decree are the Plaintiff and the Defendants (the “Parties”).

       5.       In the interest of resolving this matter, and as a result of having engaged in extensive

and comprehensive settlement negotiations, and to avoid the expense of further litigation, the

Parties, do hereby stipulate and consent to the jurisdiction of this Court over the Parties and the

subject matter of this action, and agree to the power of this Court to enter the Decree enforceable

against Defendants.

       6.       The EEOC agrees it will not use Charge of Discrimination Number 543-2017-

00072 (the “Charge”) filed by Charging Party as the jurisdictional basis for filing any other lawsuit

against Defendants. Nothing in this Decree precludes the EEOC from filing lawsuits based on

charges or claims by persons not resolved in this Decree. The EEOC reserves all rights to proceed

with respect to matters not covered in this Decree and to secure relief on behalf of aggrieved

persons not covered by this Decree.

       7.       As to the issues resolved, this Decree is final and binding upon the Parties and their

successors and assigns.

       8.       The Parties have agreed that this Decree may be entered without findings of fact

and conclusions of law having been made and entered by the Court.



                                                   2
       Case 1:18-cv-00758-RB-LF Document 19-1 Filed 02/11/19 Page 3 of 32




       9.      The Defendants, their officers, agents, and successors will not interfere with the

relief herein ordered, but shall cooperate in the implementation of this Decree.

       10.     For the purpose of amicably resolving disputed claims, the Parties jointly request

this Court to adjudge as follows:


       IT IS ORDERED, ADJUDGED, AND DECREED AS FOLLOWS:

                                     II.     JURISDICTION

       11.     The Parties stipulate to the jurisdiction of the Court over the Parties and subject

matter of this action, and have waived, for purposes of the action, entry of findings of fact and

conclusions of law.

       12.      The Parties stipulate to the Court’s exercise of jurisdiction over the Decree and

any proceedings related to the Decree.

       13.      The Court shall retain jurisdiction of this action for the duration of the Decree for

the purposes of entering all orders, judgments, and decrees which may be necessary to implement

its terms and the relief provided.

                                      III.    DEFINITIONS

       14.      Complaint of Discrimination, Harassment, or Retaliation: A complaint of

discrimination, harassment, or retaliation shall be any oral or written allegation that comes to the

attention of a supervisor or manager of Defendants and makes allegations that are appreciated by

any supervisor or manager as an allegation of gender discrimination, sexual harassment, or

retaliation, by a co-worker or manager, regardless of whether the employee complains in writing

or expressly uses the terms “sexual,” “discrimination,” “harassment,” or “retaliation.”

       15.      EEO: The term “EEO” shall refer to the phrase “equal employment opportunity.”


                                                 3
       Case 1:18-cv-00758-RB-LF Document 19-1 Filed 02/11/19 Page 4 of 32




       16.       Effective Date: The Effective Date of this Decree is the date on which the Court

gives final approval to the Decree, after hearing, if required.

       17.       Charging Party: The term “Charging Party” shall refer to Shyanne Hyde.

       18.       Charge: The term “Charge” shall refer to Charge of Discrimination Number 543-

2017-00072 filed by Charging Party.

       19.       Aggrieved Individual: The term “Aggrieved Individual” shall refer to Charging

Party and similarly-situated women the EEOC identified and for whom the EEOC seeks relief

pursuant to this Decree.

       20.       Consultant: The term “Consultant” shall refer to a private vendor with Human

Resources expertise in the area of drafting EEO policies, and who has expertise in sexual

harassment investigation and prevention techniques. Consultant may include outside counsel or

designees of outside counsel who are qualified to perform the consultant duties under this Decree.

       21.       Days: Unless otherwise indicated, the word “days” in this Decree refers to

calendar days.

       22.       Ojos Restaurant: The term “Ojos Restaurant” shall refer to any restaurant owned

as of the Effective Date by Ojos Locos Sports Cantina, LLC, Ojos Locos Sports Cantina Dos, LLC,

Ojos Locos Sports Cantina Tres, LLC, Ojos Locos Sports Cantina Cuatro, LLC, or their

successors. A list of the Ojos Restaurants is set forth on Exhibit D.

       23.       Ojos Albuquerque: The term “Ojos Albuquerque” shall refer to Ojos Cantina

Dos, LLC, which is the corporate entity for the Ojos Locos Sports Cantina located in Albuquerque,

New Mexico.

       24.       Reach: The term “Reach” shall refer to Reach Restaurant Group, LLC.



                                                  4
       Case 1:18-cv-00758-RB-LF Document 19-1 Filed 02/11/19 Page 5 of 32




                       IV.    TERM, SCOPE AND ISSUES RESOLVED

        25.      Term: The duration of this Decree shall be three (3) years from the Effective Date

(the “Term”).

        26.      Scope: The terms of this Decree shall apply to each Ojos Restaurant in the United

States, and shall include all individuals with responsibility over such facilities, specifically

including those employees of Reach who have management or human resources responsibility

over employees of any Ojos Restaurant, except that the Parties agree that Paragraphs 57- 62,65,

and 71 herein regarding posting of a Notice (Exhibit C), audits, and reporting shall apply only to

Defendants’ operations of Ojos Albuquerque. Further, reporting obligations described in

Paragraphs 66-70 and 72 for Ojos Restaurant may be met by a report(s) from Ojos Albuquerque.

        27.      Issues Resolved: The Parties agree that this Decree completely and finally

resolves all claims alleged in the above-captioned lawsuit, and constitutes a complete and final

resolution of all of the EEOC’s claims of unlawful employment practices under Title VII that arise

from the Charge, and the claims of any Aggrieved Individuals, including claims for back pay, front

pay, compensatory and punitive damages, interest, injunctive relief, attorney’s fees and costs

arising out of the issues relating to this lawsuit.

        28.      Non-Waiver of EEOC Claims: Nothing in this Decree shall be construed to

preclude EEOC from bringing suit to enforce this Decree in accordance with the enforcement

provisions of Section VIII (“Enforcement of Consent Decree”).

                                   IV.        MONETARY RELIEF

        29.      Defendants agree to pay $ 700,000.00 to resolve this case.




                                                      5
       Case 1:18-cv-00758-RB-LF Document 19-1 Filed 02/11/19 Page 6 of 32




       30.      Defendants will not condition the receipt of individual relief upon an Aggrieved

Individual’s agreement to: (a) maintain as confidential the terms of this Decree or the facts of the

case; (b) waive her statutory right to file a charge with any federal or state anti-discrimination

agency; or (c) promise not to reapply for a position at any of Defendant’s facilities.

       31.      However, each Aggrieved Individual must sign a Release in the form of the

document attached as Exhibit A (“Release”).

       32.      The Settlement Amount shall be apportioned among the alleged Aggrieved

Individuals identified by the EEOC as entitled to relief pursuant to this Decree, in amounts to be

determined by the EEOC. Where EEOC seeks back pay for Aggrieved Individuals, payment to

the Aggrieved Individuals will be apportioned to “back pay” amounts, as specified by the EEOC.

Otherwise, payments to Aggrieved Individuals will be for “compensatory damages” only.

Payments designated “back pay” shall be reported on IRS Form W-2. Defendants shall be

responsible for paying its share of payroll taxes for “back pay” and, in accordance with either a

newly submitted W-4 or the most recent W-4 on file with Defendants, withholding applicable

payroll taxes owed by the Aggrieved Individuals.         Payments designated as “compensatory

damages” shall be reported on IRS Form 1099 by Defendants and shall not be subject to

withholdings.

       33.      Apportionment of Payment: Within thirty (30) days from the Effective Date, the

EEOC will provide Defendants with a final distribution list identifying each of the Aggrieved

Individuals to receive payment. The final distribution list will provide the name, address, and

payment amounts of back pay and compensatory damages for each person to receive payment. The




                                                 6
      Case 1:18-cv-00758-RB-LF Document 19-1 Filed 02/11/19 Page 7 of 32




EEOC shall also provide Defendants with copies of the Release executed by the Aggrieved

Individuals, and any newly submitted W-4s or forms required for 1099 distributions.

       34.      Transmittal of Payments: Within thirty (30) business days of Defendants’ receipt

of a signed Release from an Aggrieved Individual, Defendants will issue payment checks to that

Aggrieved Individual in the amounts specified in the final distribution list and mail such checks to

the Aggrieved Individual at the address provided by the EEOC. Defendants will not be required

to make payments to any Aggrieved Individual who does not sign the Release.

       35.      EEOC’s Discretion to Allocate Relief: The EEOC retains the sole discretion to

determine allocations of monetary relief to Aggrieved Individuals pursuant to this Decree.

       36.      Copy of Checks to EEOC: Within fourteen (14) business days after payments are

mailed to payees, Defendants shall submit to the EEOC a copy of the checks issued.

      37.       IRS forms: Defendants shall issue to each Aggrieved Individual an IRS Form W-

2 for any backpay amount and an IRS Form 1099 for the compensatory damages amount.

      38.       Undelivered or Unnegotiated Checks: If any Aggrieved Individual does not

return a Release, or if any checks are returned undeliverable, are not cashed, or are not otherwise

negotiated within thirty (30) days after mailing to the Aggrieved Individual, Defendants will

provide notice to the EEOC of which Aggrieved Individual did not sign a Release or whose checks

have not been negotiated. Within ninety (90) days of receiving notice from Defendants that an

Aggrieved Individual(s) has not signed a Release or negotiated a check, the EEOC will attempt to

resolve the issue and provide Defendants with an alternative address or delivery method to provide

payment to the Aggrieved Individual. In the event an Aggrieved Individual’s relief payment has

not been distributed and/or negotiated by her within three hundred (300) days of the Effective



                                                 7
          Case 1:18-cv-00758-RB-LF Document 19-1 Filed 02/11/19 Page 8 of 32




Date, that Aggrieved Individual’s payment will be reallocated by the EEOC to other Aggrieved

Individual(s) and payments will be redistributed by Defendants according to the discretion and

instruction of the EEOC.

          39.    Costs of Distribution: All costs associated with the distribution of settlement

funds to Aggrieved Individuals shall be paid by Defendants.

                                 V.      OTHER INDIVIDUAL RELIEF

          40.    Expungement of Personnel Files: Within thirty (30) days of the EEOC providing

the final distribution list of Aggrieved Individuals as required under Paragraph 33, Defendants

shall expunge from the Aggrieved Individuals’ personnel files (a) all references, if any, to the

charges of discrimination filed against Defendants that formed the basis of this action; (b) all

references, if any, to the allegations of discrimination filed against Defendants that formed the

basis of this action; and (c) all references, if any, to the Aggrieved Individuals’ participation in this

action.

          41.    Expungement of Termination of Shyanne Hyde: Within thirty (30) days of the

Effective Date, Defendants shall expunge the letter of termination from Shyanne Hyde’s records

and shall ensure that all of Defendants’ records reflect that Shyanne Hyde voluntarily resigned

from her employment.

          42.    References: Should any prospective employer request a reference for any of the

Aggrieved Individuals in this litigation, Defendants shall provide a reference that states the dates

of employment and position(s) held during employment.




                                                   8
       Case 1:18-cv-00758-RB-LF Document 19-1 Filed 02/11/19 Page 9 of 32




        43.      Letter of Apology: Within ten (10) business days of the Effective Date,

Defendants shall provide a letter of apology to Charging Party on company letterhead in the form

attached as Exhibit B.

                                   VI.    EQUITABLE RELIEF

                A.      Injunctive Relief

        44.     Defendants, their officers, agents, and successors are enjoined from engaging in

any employment practice with respect to any employee of any Ojos Restaurant which discriminates

on the basis of sex, including but not limited to sexual harassment made unlawful under Title VII

of the Civil Rights Act of 1964, as amended.

        45.      Defendants, their officers, agents, and successors are enjoined from engaging in

any retaliation against employees of or applicants for employment to any Ojos Restaurant because

of such individual’s opposition to any practice made unlawful under Title VII of the Civil Rights

Act of 1964, as amended, including because such individual brings an internal complaint of

discrimination with the Defendants; because such individual files or causes to be filed a charge of

discrimination with the EEOC or any other agency charged with the investigation of employment

discrimination complaints, or whose statements serve as the basis of a charge; or because such

individual testifies or participates in the investigation or prosecution of an alleged violation of Title

VII. Defendants shall not retaliate in any manner against individuals identified as witnesses in this

action or who assisted in the investigation giving rise to this action.

                B.      EEO Policy and Record-Retention Review

        46.      Within sixty (60) days of the Effective Date, the Defendants shall, in consultation

with a Consultant, review and revise as appropriate any existing EEO policy, including any sexual



                                                   9
      Case 1:18-cv-00758-RB-LF Document 19-1 Filed 02/11/19 Page 10 of 32




harassment policy, applicable to employees of any Ojos Restaurant or employees of Reach who

have management or human resources responsibility over employees of any Ojos Restaurant.

After consultation with its Consultant, Defendants must adopt and maintain a comprehensive

policy against harassment and retaliation applicable to all employees of any Ojos Restaurant (the

“Ojos Restaurant EEO Policy”).

       47.     The Ojos Restaurant EEO Policy must include at a minimum:

              47.1.   A strong and clear commitment to preventing unlawful sex discrimination,

       including but not limited to sexual harassment.

              47.2.   A strong and clear commitment to preventing retaliation;

              47.3.   A clear and complete definition of sexual harassment and retaliation;

              47.4.   A statement that discrimination based on sex, including but not limited to

       sexual harassment, and retaliation is prohibited and will not be tolerated;

              47.5.   A clear and strong encouragement of persons who believe they have been

       discriminated or retaliated against to report such concerns;

              47.6.   A detailed explanation of how complaints or reports can be made by

       employees, including but not limited to, the identification of all specific individuals or hot-

       lines, with business telephone numbers, business cell phone numbers (if any), and business

       e-mail addresses, to whom employees can report their concerns about discrimination,

       harassment, or retaliation;

              47.7.   A clear explanation of the steps an employee must take to report

       discrimination or retaliation, which must include the options of either an oral or written

       complaint;



                                                 10
Case 1:18-cv-00758-RB-LF Document 19-1 Filed 02/11/19 Page 11 of 32




        47.8.   An assurance that Defendants will investigate allegations of any activity

 that might be construed as unlawful sex discrimination and that such investigation will be

 prompt, fair, and reasonable, and conducted by a neutral investigator, which includes

 individuals in human resources, specifically trained in receiving, processing, and

 investigating allegations of sex discrimination

        47.9.   An assurance that appropriate corrective action will promptly be taken by

 Defendants to make victims of confirmed sex harassment whole and to eradicate the

 unlawful conduct within its workforce;

        47.10. A description of the consequences, including specific disciplinary actions

 up to and including termination, that will be imposed upon violators of Defendants’ anti-

 discrimination and anti-harassment policies;

        47.11. A promise of maximum feasible confidentiality for persons who report

 unlawful discrimination, harassment, and/or retaliation, or who participate in an

 investigation into allegations of discrimination, harassment, and/or retaliation;

        47.12. An assurance of non-retaliation for persons who report unlawful

 discrimination, harassment, and/or retaliation, and for witnesses who provide testimony or

 assistance in the investigation(s) of such unlawful discrimination, harassment, and/or

 retaliation; and

        47.13. An assurance that Defendants view retaliation against any individual who

 reports harassment as intolerable conduct that will be addressed immediately and with

 significant consequences to the retaliating official.




                                           11
      Case 1:18-cv-00758-RB-LF Document 19-1 Filed 02/11/19 Page 12 of 32




       48.      Within ninety (90) days of any revisions to the Ojos Restaurant EEO Policy,

Defendants shall distribute the Ojos Restaurant EEO Policy to current employees at any Ojos

Restaurant and employees of Reach who have management or human resources responsibility over

employees of any Ojos Restaurant.

       49.      Within ninety (90) days after of any revisions to the Ojos Restaurant EEO Policy

as required by Paragraph 46-47, above, the revised Ojos Restaurant EEO Policy also shall be

posted in a prominent location frequented by employees at each Ojos Restaurant. The Ojos

Restaurant EEO Policy may be posted in non-public areas of the restaurant facilities but in areas

freely accessible to employees. The Ojos Restaurant EEO Policy must be made available in

alternative formats as necessary for persons with disabilities and for persons who do not read

English.

       50.      Within sixty (60) days of the Effective Date, Defendants shall review and revise

any policies or procedures they have regarding the creation of and/or maintenance of records

relating to complaints of sexual harassment and/or retaliation, including all verbal or written

complaints, made by employees of any Ojos Restaurant. To the extent that no policies or

procedures exist, they must be created, and Defendants shall assure that any revised policies under

this Paragraph 50 require Defendants to document in writing, without bias, any complaint by any

employee of an Ojos Restaurant of sexual harassment and/or retaliation by a co-worker or

manager, even if the complaint is oral or the complainant does not want to provide a written

statement. Further, any revised policies under this Paragraph 50 shall require Defendants’

responsible personnel to document, without bias, any interviews conducted regarding the

complaint and all steps taken to investigate a complaint. Defendants shall take steps to assure that



                                                12
      Case 1:18-cv-00758-RB-LF Document 19-1 Filed 02/11/19 Page 13 of 32




each Ojos Restaurant and/or Reach has in place a record-keeping system that preserves all records

relating to complaints of sexual harassment and/or retaliation from employees of any Ojos

Restaurant for the Term.

               C.     Review of Table Assignment Policy

       51.      The Consultant shall also review Defendants’ policies or practices that evaluate

employees of any Ojos Restaurant, including but not limited to Server or Host employees, for

purposes of table assignments. The Consultant will review the policies and practices related to

table assignments to assure that no policy exists or is used at any Ojos Restaurant by managers to

rate for appearance in a manner that encourages or fosters sex harassment. Based on the

Consultant’s recommendations, Defendants will revise any policies or practices relating to

evaluating or rating employees for table assignments so that these policies more properly project

a workplace culture that encourages a respectful workplace and discourages sex harassment of

employees. Nothing set forth in this Paragraph 51 shall prohibit Defendants from evaluating the

appearance of any employee solely for purposes of ensuring compliance with the guidelines

pertaining to uniforms.

       52.      All costs associated with selection of a Consultant and compliance with this

Decree shall be paid by Defendants.

               D.     Training

       53.      During the Term, Defendants shall provide semi-annual EEO training, anti-

harassment training and anti-retaliation training for all employees of any Ojos Restaurant and

employees of Reach who have management or human resources responsibility over employees of

any Ojos Restaurant. Employees shall be trained at a minimum in the following areas: (a) the



                                               13
      Case 1:18-cv-00758-RB-LF Document 19-1 Filed 02/11/19 Page 14 of 32




Defendants’ policy and procedures for reporting alleged discrimination; (b) understanding the kind

of conduct which may constitute unlawful discrimination or harassment; (c) the penalties of

engaging in discriminatory or retaliatory behavior; (d) Defendants’ non-retaliation policy; and (e)

review of the policy statements described in Paragraphs 46-47, 50, and 51 above. All training

under this Paragraph shall be at Defendants’ selection and expense. Training required by this

Paragraph must be offered by live presentation in at least one of the semi-annual training sessions

during each year of the Term, except that after the first year of the Term, the Defendants can elect

to present the live training from Ojos Albuquerque and one location in Texas, so long as all

employees have the technological capability to join the training remotely and ask questions and/or

provide feedback in real time. After a live presentation in any Decree year has been provided,

Defendants may provide subsequent training sessions in that same Decree year by online

interactive training, computer training, videotape presentation and/or live training. The training

will be conducted as follows:

               53.1    Non-managerial Employees: Within sixty (60) days of entry of this

       Decree, Defendants will provide non-managerial employees with the first of at least two

       (2) training sessions to be offered each year of the Term. These non-managerial training

       sessions shall each be at least one-hour training sessions for each non-managerial employee

       of any Ojos Restaurant. Attendance will be mandatory for every employee not on leave on

       the days of such training. The training sessions will focus on sex discrimination, hostile

       work environment, sexual harassment, gender discrimination, and retaliation. New non-

       managerial employees hired after the live semi-annual training referenced above will

       receive training within thirty (30) business days of being hired by online interactive



                                                14
Case 1:18-cv-00758-RB-LF Document 19-1 Filed 02/11/19 Page 15 of 32




 training, computer training, and/or videotape training. The trainings must be available in

 both English and Spanish format. The training under this Paragraph 53.1 must be provided

 by outside vendors, or consultants, including outside counsel for the one live presentation

 required each year and may be provided by outside vendors or properly trained personnel,

 including outside counsel, pursuant to Paragraph 53 as to any other presentations held each

 year.

         53.2   Human      Resources,    Managerial     and    Supervisory     Employees:

 Defendants will provide all employees who work in human resources or in a managerial or

 supervisory capacity at any Ojos Restaurant, including restaurant managers, assistant

 managers, shift leaders or shift managers, and employees of Reach who have management

 or human resources responsibility over employees of any Ojos Restaurant, trainings two

 (2) times during each year of the Term. In the first year of the Term, the first training

 session for Human Resources, Managerial and Supervisory employees will occur within

 ninety (90) days of the Effective Date. Subsequent training sessions during the term shall

 occur on dates that are convenient to Defendant but that satisfy the requirements of this

 Decree for two training sessions per year. Such human resources and managerial

 employees will receive at least two (2) hours of training two times each year of the Term

 regarding Title VII and other federal anti-discrimination laws. The training sessions must

 directly address sex discrimination, sexual harassment and retaliation, and the proper

 methods of receiving complaints, communicating, investigating complaints (where

 applicable), and ameliorating discrimination, including sexual harassment. In each of these

 managerial and supervisorial employee training sessions, Defendants shall emphasize with



                                         15
Case 1:18-cv-00758-RB-LF Document 19-1 Filed 02/11/19 Page 16 of 32




 managerial and supervisorial employees that due to their position of power, such

 employees (a) must be particularly vigilant not to discriminate, whether consciously or

 because they rely on subconscious stereotypes; (b) must be sensitive of how their actions

 or words might be perceived by subordinate employees; and (c) must avoid the temptation

 to retaliate against an employee because a complaint is made, or might be made, against

 them. Additionally, Defendants will require employees who are newly hired or recently

 promoted into a human resource, managerial or supervisory position with respect to any

 employee of an Ojos Restaurant to complete at least two (2) hours of human resources or

 supervisory training within thirty (30) days of being hired or promoted. The training under

 this Paragraph 53.2 must be provided by an outside vendor or the Consultant, including

 outside counsel.

        53.3    Training on Investigative Techniques: All employees with responsibility

 for responding to or investigating complaints of discrimination by any employee of an Ojos

 Restaurant, including any human resources employees, supervisors, or managers shall be

 provided four (4) additional hours of annual training instructing on accepted professional

 standards for receiving and investigating complaints of discrimination, including such

 matters as witness interview techniques, other evidence-gathering techniques, maintaining

 investigative notes and records, legal analysis of the evidence, and methods for eliminating

 and ameliorating violations of anti-discrimination law. The training under this Paragraph

 53.3 must be provided by an outside vendor or Consultant, including outside counsel.

        53.4    Train the Trainers: Any manager or human resource employee with

 responsibility for training other employees under Paragraph 53.1 above, will be provided



                                         16
      Case 1:18-cv-00758-RB-LF Document 19-1 Filed 02/11/19 Page 17 of 32




       three (3) additional hours of training on the materials to be presented and the proper

       techniques for teaching the materials. The training under this Paragraph 53.4 must be

       provided by the Consultant hired pursuant to Paragraph 53 or other outside vendors.

       54.      Defendants agree that all of their personnel not on leave shall both register for and

attend the training sessions. Any employee of Defendants on approved leave at the time of a

training session shall complete training on the topics required in Paragraph 53, if applicable, within

ninety (90) days of a return to work. Training for employees returning from approved leave is not

required to be presented in a live session format.

       55.      Ojos Albuquerque agrees that at each training session held pursuant to Paragraph

53 above, Ojos Albuquerque shall explain to employees that the EEOC is an agency of the United

States that is responsible for receiving and investigating complaints of discrimination from

employees.    Ojos Albuquerque will further specify the laws the EEOC enforces, and explain

procedures for bringing a complaint to the EEOC, including requisite timelines and notifying

employees that they need not have an attorney nor is there any cost to approaching the agency. At

each of the training sessions held pursuant to Paragraph 53 above, Ojos Albuquerque shall provide

its employees with contact information for the EEOC, including the EEOC’s Albuquerque Area

Office’s current phone number, mailing address, and EEOC’s website contact information.

       56.      The EEOC, at its discretion, may designate one or more EEOC representatives to

attend any of the training sessions described above, and the EEOC representatives shall have the

right to attend and observe the first live training session after the Effective Date. Defendants shall

provide the EEOC with thirty (30) days’ notice of the date of the first training session.




                                                 17
      Case 1:18-cv-00758-RB-LF Document 19-1 Filed 02/11/19 Page 18 of 32




               E.      Notice Posting

       57.      Within thirty (30) days after the Effective Date, Ojos Albuquerque shall post, in a

conspicuous place frequented by employees, the Notice attached as Exhibit C to this Decree. The

Notice shall be the same type, style, and size as set forth in Exhibit C. The Notice shall remain

posted for the Term. If the Notice becomes defaced or illegible, Ojos Albuquerque will replace it

with a clean copy. Ojos Albuquerque shall certify to the EEOC, in writing, within forty-five (45)

days of the Effective Date that the Notice has been properly posted and shall provide recertification

in each of the semi-annual reports required under the Reporting provisions of this Decree.

               F.      Discipline for Violation of Policies

       58.      Upon entry of this Decree and for the Term, Defendants agree that where it finds

harassment or retaliation occurred in any of is Ojos Locos restaurants, discipline will be

administered to discriminating officials promptly and proportionately to the conduct or behavior

at issue and the severity of the infraction of the Ojos Restaurant EEO Policy. In administering

discipline to discriminating officials during the Term, Defendants agree that they will take

reasonable steps to maintain consistency of discipline and avoid any appearance that any particular

type or level of employee receives undue favor.

       59.       Defendants affirm and agree that as of the Effective Date Luis Lopez is not

employed at any Ojos Restaurant and will not be reemployed by Defendants at any time during

the Term. Defendants also agree to note in Defendants’ records that Luis Lopez is ineligible for

rehire as a result of the allegations of sex harassment and retaliation made in this lawsuit.

       60.      Defendants affirm and agree that as of Effective Date, the managers at Ojos

Albuquerque involved in the termination of Charging Party will be issued letters of reprimand for



                                                 18
      Case 1:18-cv-00758-RB-LF Document 19-1 Filed 02/11/19 Page 19 of 32




their failure to properly respond to allegations of sexual harassment and retaliation by Charging

Party. These letters of reprimand must be retained in the managers’ personnel files for at least the

duration of the Term.

               G.       EEO Compliance as a Component of Management Evaluation

       61.      Defendants shall, within sixty (60) days of the Effective Date, and at least

continuously for the Term, develop and implement a management evaluation and compensation

system which includes EEO compliance, compliance with policies and laws prohibiting retaliation,

and compliance with this Decree as factors which shall be used to evaluate all managerial

employees of any Ojos Restaurant, including but not limited to all executives, managers,

supervisors, and shift leaders responsible for Ojos Albuquerque. Defendants management

evaluation and compensation system shall include evaluation of these officials based on findings

that the individual violated the Ojos Restaurant EEO Policy with respect to claims of sex

discrimination, sexual harassment, or retaliation, including a finding that the individual failed to

report a complaint of sex discrimination, sexual harassment, or retaliation pursuant to the

procedures set forth in the Ojos Restaurant EEO Policy.

               H.       Audits of Ojos Albuquerque

       62.      Defendants agree that a Consultant will perform audits of Ojos Albuquerque every

six (6) months for three (3) years following the Effective Date (the “Audit Period”). The

Consultant shall have access to employees of Ojos Albuquerque for the purpose of conducting

interviews, surveys, or other measurements to determine if sexual harassment by managers or co-

workers or retaliation is occurring at Ojos Albuquerque and if Defendants are taking immediate

and appropriate corrective actions to address any sexual harassment by managers or co-workers or



                                                19
      Case 1:18-cv-00758-RB-LF Document 19-1 Filed 02/11/19 Page 20 of 32




retaliation found by the Consultant. Within thirty (30) days of each audit that occurs within the

Term, the Consultant shall prepare a report (the “Audit Report”) for Defendants and the EEOC of

any findings relating to sexual harassment by managers or co-workers, retaliation and

recommended actions. Defendants are responsible for all expenses of the Consultant and audit

process.

                       VII. Record Keeping and Reporting Provisions

       63.     For the Term, Ojos Albuquerque shall maintain the following records for all

current employees of Ojos Albuquerque and any records concerning implementation of this

Decree:

              63.1.   Personnel files;

              63.2.   Payroll records;

              63.3.   Work schedules;

              63.4.   Complaints of sexual harassment or sex discrimination or retaliation by co-

       workers or managers and records documenting investigation of such complaints, including

       witness statements, documents compiled, conclusions and findings, and any corrective and

       remedial actions taken; and

              63.5.   All documents related to the employee training described above, including

       but not limited to attendance sheets, agendas, and training materials.

              63.6.   The name, address, email address, and phone number for each person who

       has made a complaint of discrimination or retaliation during the Term, the names of the

       employees who the complaint alleged were discriminating individuals or officials, and the

       names of managers or supervisors to whom the complaints were reported.



                                               20
      Case 1:18-cv-00758-RB-LF Document 19-1 Filed 02/11/19 Page 21 of 32




       64.      Ojos Albuquerque shall provide semi-annual Audit Reports to the EEOC for each

six-month period during the Audit Period. The Audit Report shall be due thirty (30) days following

the conclusion of the audit. The final Audit Report required by this Decree shall be submitted to

EEOC six weeks before the Term expires. Each Ojos Albuquerque report shall provide the

following information in the Audit Report:

               64.1.   Reports of Discrimination: For purposes of this Paragraph the term “report

       of discrimination” will include any written or verbal complaint made to a manager or of

       which a manager is aware which alleges sex discrimination, or the witnessing of sex

       discrimination, even if such terminology is not used by the complainant. The complainant

       need not invoke the terms “discrimination,” “Title VII,” “disparate treatment,” “violation,”

       or “rights,” etc. Employees are not trained in legalese and frequently use such terms as

       “unfair,” “unprofessional,” “uncomfortable,” “unjust,” “retaliatory,” “treated differently,”

       or “disciplined without or for no reason” and other such language that indicates an

       allegation of discrimination. The Audit Report will include:

                       64.1.1. The number of complaints made by employees of Ojos Albuquerque

                       alleging sex discrimination by a co-worker or manager reported to

                       Defendants or to any federal, state, or local government agency; and

                       64.1.2. A brief summary of each complaint, including the date of the

                       complaint, the Defendants’ investigation and response to the complaint, and

                       what, if any resolution was reached.

               64.2    Complaints of Retaliation: For purposes of this Paragraph, the term

       “complaint of retaliation” will include any written or verbal complaint which alleges



                                                21
     Case 1:18-cv-00758-RB-LF Document 19-1 Filed 02/11/19 Page 22 of 32




       retaliation for activity that is protected under Title VII, or alleges retaliation for conduct

       which the Defendants recognize or should have recognized as protected activity under any

       of those statutes even if the complainant does not use legal or technical terminology. The

       Audit Report shall include:

                      64.2.1 The number of complaints made by employees of Ojos Albuquerque

                      alleging retaliation made to Defendants or to any federal, state, or local

                      government agency; and

                      64.2.2 A brief summary of each complaint, including the date of the

                      complaint, the Defendants’ investigation and response to the complaint, and

                      what, if any resolution was reached.

              64.3    Training:

                      64.3.1 For each training program required under this Decree, and

                      conducted during the Audit Period, Ojos Albuquerque shall submit for all

                      Defendants a registry of attendance or certificates of completion.

                      64.3.2 For each training program conducted by a Consultant, Defendants

                      will identify the consultant and/or vendor and provide a copy of the program

                      agenda.

       65.     Posting of Notice: Ojos Albuquerque shall recertify to the EEOC that the Notice

required to be posted under this Decree has remained posted during the Audit Period, or, if

removed, was promptly replaced.

       66.     Policy Review: During the Audit Period, Ojos Albuquerque shall report on the

status of the EEO, anti-harassment and retaliation policy review process required of Defendants



                                                22
      Case 1:18-cv-00758-RB-LF Document 19-1 Filed 02/11/19 Page 23 of 32




pursuant to Paragraphs 46-51 above. Ojos Albuquerque shall also report for the Audit Period as to

the status of any review of table assignment policies for criteria that fosters sexual harassment as

required by Paragraph 51 above.

          67.   Record Keeping: During the Audit Period, Ojos Albuquerque shall report on the

creation and/or revision of any records keeping policies or practices required by this Decree, as

required by Paragraph 50 above.

          68.   Expungement of Personnel Records: The first Audit Report shall include a

report on the expungement of personnel records and Charging Party’s termination record as

required by Paragraphs 40 and 41 above.

          69.   Report on Discipline Issued: The first Audit Report shall report on the discipline

taken as to the managers at Ojos Albuquerque as required by Paragraphs 59- 60 above.

          70.   Management Evaluation and Compensation: The Audit Report shall include

information as to any steps Ojos Restaurant has taken pursuant to Paragraph 61 above to implement

changes to its management evaluation and compensation system to include EEO compliance,

compliance with policies and laws prohibiting retaliation, and compliance with this Decree as

factors which shall be used to evaluate all managerial employees, including but not limited to all

executives, managers, supervisors, and shift leaders responsible for employees at Ojos

Albuquerque.

          71.   Audit Findings and Actions: The Audit Report shall include any actions taken

by Ojos Albuquerque in response to any audit findings in the six-months preceding each Audit

Report.




                                                23
      Case 1:18-cv-00758-RB-LF Document 19-1 Filed 02/11/19 Page 24 of 32




       72.      Letter of Apology: The first Audit Report shall include copies of the Letter of

Apology sent to Charging Party as required by Paragraph 43 of this Decree.

      VIII. RETENTION OF JURISDICTION AND ENFORCEMENT OF DECREE

       73.      This Court shall retain jurisdiction of this cause for purposes of compliance with

this Decree and entry of such further orders or modifications as may be necessary or appropriate

to effectuate equal employment opportunities for employees.

       74.      There is no private right of action to enforce any Defendant’s obligations under

the Decree and only the EEOC, or its successors or assigns, may enforce compliance herewith

       75.      The EEOC may petition this Court for compliance with this Decree at any time

during which this Court maintains jurisdiction over this action. However, prior to petitioning the

Court, the EEOC will give Defendants notice of the allegations of non-compliance, followed by a

thirty (30) day period to either cure the deficiency or negotiate a resolution of the non-compliance.

Should the Court determine that Defendants have not complied with this Decree, appropriate relief,

including extension of this Decree for such period as may be necessary to remedy its non-

compliance, may be ordered.

       76.      Absent extension, this Decree shall expire by its own terms at the end of the 36th

month from the date of entry without further action by the Parties.

                                    IX. EEOC AUTHORITY

       77.      With respect to matters or charges outside the scope of this Decree, this Decree

shall in no way limit the powers of the EEOC to seek to eliminate employment practices or acts




                                                 24
      Case 1:18-cv-00758-RB-LF Document 19-1 Filed 02/11/19 Page 25 of 32




made unlawful by any of the statutes over which the EEOC has enforcement authority, and do not

arise out of the claims asserted in this lawsuit.

                              X. COSTS AND ATTORNEY'S FEES

       75.     Each party shall be responsible for and shall pay its own costs and attorney’s fees.

                                            XI. NOTICE
       76.     Unless otherwise indicated, any notice, report, or communication required under

the provisions of this Decree shall be sent by electronic mail as follows:

       For Plaintiff:                                        For Defendants:

       Jeff Lee                                              Meredith Cavallaro
       Trial Attorney                                        Courtney Fain
       EEOC Albuquerque Area Office                          PADUANO & WEINTRAUB LLP
       505 Marquette Ave. NW, Suite 900                      1251 Avenue of the Americas
       Albuquerque, NM 87102                                 Ninth Floor
       (505)248-5231                                         New York, NY 10020
       jeff.lee@eeoc.gov                                     (212)785-9100
                                                             mcavallaro@pwlawyers.com
                                                             cf@pwlawyers.com




                                                    25
Case 1:18-cv-00758-RB-LF Document 19-1 Filed 02/11/19 Page 26 of 32
Case 1:18-cv-00758-RB-LF Document 19-1 Filed 02/11/19 Page 27 of 32
      Case 1:18-cv-00758-RB-LF Document 19-1 Filed 02/11/19 Page 28 of 32




                                          EXHIBIT A (Release)


                           IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO

EQUAL EMPLOYMENT OPPORTUNITY COMMISSION,

       Plaintiff,

v.                                                            Case No: 1:18-cv-00758-RB-LF

OJOS LOCOS SPORT CANTINA, LLC
OJOS LOCOS SPORTS CANTINA DOS, LLC,
OJOS LOCOS SPORTS CANTINA TRES, LLC,
OJOS LOCOS SPORTS CANTINA CUATRO,
LLC, AND REACH RESTAURANT GROUP,
LLC,

       Defendants.
                                             RELEASE



       In consideration for $________ paid to me by Ojos Locos Sport Cantina, LLC et al., in

connection with the resolution of EEOC v. Ojos Locos Sport Cantina, LLC et al., Case No. 18-

cv-00758 RB-LF, I waive my right to recover for any claims of sex discrimination or retaliation

arising under Title VII of the Civil Rights Act of 1964 (“Title VII) that I had against Ojos Locos

Sport Cantina, LLC et al., prior to the date of this release and that were included in the claims

alleged in EEOC’s complaint in EEOC v. Ojos Locos Sport Cantina, LLC et al., Case No. 18-cv-

00758 RB-LF.




Date: __________                              Signature: ________________________


                                                 28
     Case 1:18-cv-00758-RB-LF Document 19-1 Filed 02/11/19 Page 29 of 32




                            EXHIBIT B (Letter of Apology)



       RE:    EEOC v. Ojos Locos Sports Cantina, LLC, Ojos Locos Sports Cantina Dos, LLC,
              Ojos Locos Sports Cantina Tres, LLC, Ojos Locos Sports Cantina Cuatro, LLC,
              and Reach Restaurant Group, LLC, Civil Action No. 1:18-cv-00758-RB-LF (D.
              NM).

Dear Ms. Hyde:

On behalf of Ojos Locos Sports Cantina, LLC, Ojos Locos Sports Cantina Dos, LLC, Ojos
Locos Sports Cantina Tres, LLC, Ojos Locos Sports Cantina Cuatro, LLC, and Reach Restaurant
Group, LLC (“Ojos Locos”), I wish to express my sincere apology that you found your
experience while employed at Ojos Locos Albuquerque location to be unsatisfactory. We wish
you the best of luck in the future.

                                   Sincerely,




                                   _____________________
                                   (Insert Title)
                                   Ojos Locos Sports Cantina, LLC
                                   Ojos Locos Sports Cantina Dos, LLC
                                   Ojos Locos Sports Cantina Tres, LLC
                                   Ojos Locos Sports Cantina Cuatro, LLC
                                   Reach Restaurant Group, LLC




                                            29
      Case 1:18-cv-00758-RB-LF Document 19-1 Filed 02/11/19 Page 30 of 32




                                        EXHIBIT C (Notice)

       The following notice is being posted pursuant to the terms of a Consent Decree reached
between the Parties in EEOC v. Ojos Locos Sports Cantina, LLC, Ojos Locos Sports Cantina Dos,
LLC, Ojos Locos Sports Cantina Tres, LLC, Ojos Locos Sports Cantina Cuatro, LLC, and Reach
Restaurant Group, LLC filed in the United States District Court for the District of New Mexico,
Civil Action No. 1:18-cv-00758-RB-LF (D. NM).

        Pursuant to Title VII, it is unlawful for an employer to discriminate based upon the sex of
an applicant or employee. Further, it is unlawful for any employer to retaliate against an employee
because he or she has requested reasonable accommodation for disability or religion, opposed
discriminatory employment practices, or because he or she has filed a charge of discrimination
with any municipal, state or federal equal employment opportunity agency, or because he or she
has participated in an investigation of a charge of discrimination.

As part of an agreement between the parties in the lawsuit, the U.S. District Court has Ordered:

          •       Defendants are prohibited from engaging in any form or sexual harassment or sex
                  discrimination;
          •       Defendants are prohibited from retaliating against any employee who complains,
                  testifies truthfully regarding, or otherwise opposes unlawful sexual harassment or
                  sex discrimination;
          •       Defendants must maintain records of all complaints of sexual harassment and sex
                  discrimination and any punitive employment actions or disciplines thereafter
                  regarding such complainant(s);
          •       Defendants are required to provide training regarding prohibitions on sex
                  harassment and retaliation to all current nonsupervisory employees, and provide
                  training within 30 days of hire to all new employees.
          •       Defendants are required to provide training to managers, supervisors, and
                  owners at least twice a year so that they are fully aware of prohibitions on
                  sex harassment, retaliation, and their obligations to prevent and address
                  unlawful harassment or retaliation in the workplace.

Please know that Defendants will not tolerate any form of sexual harassment or sex discrimination,
including but not limited to:

              •   Unwanted sexual advances;
              •   Unwanted touching, groping, or other physical or verbal conduct of a sexual nature;
              •   Sexual comments or innuendo;
              •   Requests for sexual favors;
              •   Any demeaning, intimidating, threatening, or hurtful comments or behavior that
                  shows hostility toward individuals because of their sex;
              •   Treating female employees less favorably than male employees;

If you personally experience or witness any of the above types of behavior or any other form of


                                                  30
      Case 1:18-cv-00758-RB-LF Document 19-1 Filed 02/11/19 Page 31 of 32




sexual harassment, hostility, or disparate treatment, you are encouraged to contact one of the
following persons, all of whom are equipped to communicate with you in either English and
Spanish or can refer you to an individual who can help you who is able to communicate in your
preferred language:

              •       Employee Complaint Hotline - 855-364-0777 EXT # 1

              •       Equal Employment Opportunity Commission
                      505 Marquette NW, Suite 900
                      Albuquerque, NM 87102
                      (505) 738-6721


In compliance with federal law, no official at Ojos Locos will retaliate against an employee who
makes an internal complaint of discrimination or who contacts the EEOC or its state counterpart.

       This Notice shall remain posted for the term of three (3) years.


Ojos Locos Sports Cantina, LLC, Ojos Locos Sports Cantina Dos, LLC, Ojos Locos Sports
Cantina Tres, LLC, Ojos Locos Sports Cantina Cuatro, LLC, and Reach Restaurant Group, LLC,


       By: __________________________________               ____________________




                                               31
     Case 1:18-cv-00758-RB-LF Document 19-1 Filed 02/11/19 Page 32 of 32




                          EXHIBIT D (List of Ojos Restaurants)

Albuquerque
2105 Louisiana Blvd NE
Albuquerque, NM 87110

Almeda
12200 Gulf Frwy
Houston, TX 77034

Arlington
1620 E Copeland Rd
Arlington, TX 76011

Austin
75228 North I-35
Austin, TX 78752

Dallas
10230 E Technology Blvd
Dallas, TX 75220

El Paso
1204 Airway Blvd
El Paso, TX 79925

Northline
4422 North Frwy
Houston, TX 77022

San Antonio
5809 NW Loop 410
San Antonio, TX 78238

Southwest
9501 Southwest Freeway
Houston, TX 77074




                                          32
